The question thus presented for our determination is as to the validity of the alleged lien for the defendant's charges, and his right to retain possession until they are paid. *Page 65 
We are of opinion that the defendant has no such lien, and his withholding the property is a tort which entitles the plaintiff to the redress he seeks. The doctrine of liens on personal property is very clearly stated by Mr. Adams: "A lien is a right to retain a personal chattel until a debt due the person retaining is satisfied, and it exists at common law, independently of liens by agreement or usage, in three cases: (1) Where the person claiming the lien has by his labor or expense improved or altered the chattel. (2) Where he is bound by law to receive the chattel or to perform the service in respect of which the lien in claimed. (3) Where the claim is for salvage."
"The general rule," says Parke, Baron, as laid down by Best, ChiefJustice, in Bevan v. Waters, and by this Court in Scarfe v. Morgan, is, "that by the general law, in the absence of any special agreement, whenever a party has expended labor and skill in the improvement of a chattel bailed to him, he has a lien upon it." Jackson v. Cummings, 5 M. and W., 348.
And it is held that while an innkeeper, like a common carrier, by reason of his public employment and the stringent obligations it imposes, has a lien upon the goods of his guest for board, a livery-stable keeper has none upon the horse which he feeds. The authorities cited by plaintiff's counsel fully settle this. 2 Kent Com., 634; 3 Parsons on Contracts, 338, 342, 350; Oliphant on Horses, 139; York v. Greenaugh, 2 Lord Raymond, 868.
In a full and elaborate discussion of the subject in the Supreme Court of New York, Bronson, J., delivering the opinion, says: "The right of lien has always been admitted when the party was bound to receive the goods, and in modern times the right has been        (98) extended so far that it may now be laid down as a general rule, that any bailee for hire who by his labor and skill has imparted an additional value to the goods has a lien upon the property for his reasonable charges. This includes all such mechanics, tradesmen, and laborers as receive property for the purpose of repairing or otherwise improving its condition. But the rule does not extend to a livery-stablekeeper, for the reason that he only keeps the horse, without imparting any new value to the animal. And, besides, he does not come within the policy of the law which gives the lien for the benefit of trade." Grinnell v.Cook, 3 Hill, 491.
Assuming that the defendant stands in the relation of bailee to the intestate (a fact not distinctly averred in the answer), he is certainly no more entitled than a livery-stable keeper to retain possession of a horse until his charges for keeping and feeding are paid. In neither case does the law recognize a lien. *Page 66 
But the defendant's counsel insists that the demurrer admits the lien, and that the only way to raise the question of its validity is to deny it by replication. This is a misconception of the office and effect of a demurrer. The demurrer admits the facts set out in the pleading and denies their sufficiency as a defense. Thus an issue of law arises to be decided by the court, and it is, whether upon the defendant's own statements a lien exists in his favor upon the mare which warrants his refusal to surrender possession to the plaintiff. This question has already been disposed of.
The defendant also sets up a counterclaim, and says he has a right to have the mare sold and his debt paid out of the proceeds of sale. This position is equally untenable. The plaintiff, as owner of the property and deriving his title from the intestate through the (99)  letters of administration, seeks in this action to recover the mare as part of his intestate's estate, in order that it may be applied in a due course of administration according to law. His cause of action accrues from the defendant's wrongful conduct since the intestate's death, and a counterclaim for a debt due from the intestate cannot be interposed to prevent the specific property, or its value in case of loss or destruction, from passing into the hands of the plaintiff as part of a trust fund to be disposed of as required by law. Kesler v. Roseman,44 N.C. 389. No creditor can be permitted by his own tortious act to obstruct or interfere with the proper and legal administration of the property of his debtor after his death, and thus under the form of a counterclaim secure an unlawful priority to himself. If the defendant had a lien, the plaintiff could not recover possession of the mare without paying it, or the defendant's demand might be paid out of the proceeds of a sale. But in the absence of a lien, no counterclaim having such effect can be set up within the true meaning of C. C. P., sec. 101. The action being in tort for withholding property to which the plaintiff is entitled, it is difficult to see how a mere money demand like this can be said to arise out of the transaction set forth in the complaint as the foundation of the plaintiff's claim, or be so connected with the subject of the action as to constitute the counterclaim defined in the Code. The current of judicial opinion in the States which have adopted codes that contain a similar provision, and the views of Mr. Pomeroy in his work on Remedies and Remedial Rights, seem to be unfavorable to such defense. But as it is not necessary to a determination of the cause, and the point is not wholly free from doubt, we express no decided opinion in regard to it.
The judgment below must therefore be reversed and the demurrer sustained. We cannot proceed to give final judgment here, for the *Page 67 
reason that the plaintiff demands damages for the detention, (100) and unless the parties agree upon their amount, a jury may be required to assess them. The record shows that the mare has been sold, and the fund left in the plaintiff's hands to await the result of the suit, and the proper orders in relation thereto must be made in the court below.
PER CURIAM.                                          Reversed.
Cited: Rountree v. Britt, 94 N.C. 110; Pate v. Oliver, 104 N.C. 465;Davis v. Manufacturing Co., 114 N.C. 329.